DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on January 5, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-8, 10-23, and 25-32 have been examined and rejected. This Office action is responsive to the amendment filed on January 5, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-8, 10-23, 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allsop et al (Pub. No. US 2008/0208606 A1), in view of Kim et al (Pub. No. US 2008/0288486 A1), and further in view of Kembel et al (U.S. Patent No. 7,356,569).

Claims 1-8, 10-15 (Method)
Claims 16-23, 25-30 (System)
5-1.	Regarding claims 1 and 16, Allsop teaches the claim comprising: receiving a first user selection of an object on a web page, the web page being provided by a content provider, by disclosing that a user selects an option to track a particular object on a web page [paragraphs 71-72].
Allsop teaches accessing meta-information for the object, the meta-information being published by the content provider, by disclosing accessing parameters of the objects on the web page for display, such as price [paragraphs 67, 71].
Allsop does not expressly teach adding the object and respective meta-information to a cluster, the cluster comprising one or more objects and meta-information for respective objects, each of the objects in the cluster being associated with a respective web page, the cluster being user-established. Kim discloses allowing users to establish product price watch notifications on product information provided by web sites, and based on the established price watch, populates appropriate tables to enable monitoring and notification [paragraph 36]. A web page family is identified for the web page, desired data is extracted from the web page in accordance with its web page family, and the extracted data is stored in a database to facilitate querying of the data based upon user criteria such as price changes of an item and appropriate notification to the client machine when changes occur [paragraph 14]. The database contains one or more tables for storing aggregate web page data extracted from target web sites [paragraph 173]. The extracted data from selected e-commerce web sites can be formatted into a category index which identifies the web site where the data was extracted [paragraph 174, lines 1-6]. For each category in the category index, an individual category table can be created that provides location identifiers, vendor, title, price, and description of the product [paragraph 174, lines 8-15].The categories identified can be tailored to the application [paragraph 174, lines 15-16]. Thus, each category can be considered a cluster, containing objects selected by the user for inclusion into that category that the user wants to price watch. Further, a price watch table is configured to define a userID to which the price watch notification is to be provided, the item to price watch, a product vendor or manufacturer, price threshold, and suppliers [paragraph 175]. The userID is a user-defined name associated with the category of items the user wants to price watch. This would facilitate querying of data to enable aggregate results to be presented to a client machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to store extracted data in tables, as taught by Kim. This would facilitate querying of data to enable aggregate results to be presented to a client machine.
Allsop-Kim do not teach the cluster... having a user-defined name. Kembel discloses a method of tracking distributed content within a computer network using a set of Network Information Monitors (NIMs) [column 2, lines 25-29]. A NIM refers to a fully configurable frame through which content is optionally presented [column 4, lines 52-56]. A user may add NIMs to a user profile [column 14, lines 24-34] and may personalize what content is displayed in each NIM [column 20, lines 36-59]. The definition of a NIM includes everything that is needed for the NIM to be rendered and filled with Internet content, including parameters to initialize all the NIM’s components with content or data [column 21, lines 40-60]. The user may be notified of a change in the content being tracked by a NIM [column 27, lines 8-21]. The user may form a pack using an arrangement of NIMs [column 16, lines 15-25] and provide a name to associate with the designated pack [column 16, lines 25-30]. This would provide the user with greater flexibility in selecting, collecting, relating, and viewing content. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow grouping of tracked content into a 
Allsop-Kim-Kembel teach monitoring changes in the meta-information for each of the objects in the cluster, by disclosing that a rule for the tracked object may be created by the user to notify the user of any changes such that characteristics of the object are periodically checked [Allsop paragraphs 41, 59, 72, lines 7-14; Kim, paragraph 175, lines 18-22; 176; Kembel, column 27, lines 8-21].
Allsop-Kim-Kembel teach receiving a user request for the cluster; in response to the user request, transmitting object information for each of the objects in the cluster for user display, by disclosing that the user may navigate to a particular web page containing objects with which a price watch has been set [Allsop, paragraphs 67, 71]. Further, the user may modify tracking rules already stored for an object using an interface [Allsop, paragraph 72].
Allsop-Kim-Kembel teach receiving a second user selection of the object in the cluster transmitted to the user display; and in response to the second user selection, transmitting meta-information for the object for user display, by disclosing providing a summary of tracking results or other data to the user [Allsop, paragraph 73; Kim, paragraph 176]. Further, the user may modify tracking rules already stored for an object using an interface [Allsop, paragraph 72].

5-2.	Regarding claims 2 and 17, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, further comprising: in response to the first user selection, transmitting meta-information for the object for user display, by disclosing that the user may navigate to a particular web page containing objects with which a price watch has been set [Allsop, paragraphs 67, 71]. Further, the user may modify tracking rules already stored for an object using an interface [Allsop, paragraph 72].

wherein objects are graphic objects, by disclosing that the object may be a flight [Allsop, paragraph 67], a stock [Allsop, paragraph 71] or various products [Allsop, paragraph 25; Kim, paragraph 174] associated with respective images [Kim, paragraph 173].

5-4.	Regarding claims 4 and 19, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein objects comprise HTML code, by disclosing that the user may navigate to a particular web page containing objects [Allsop, paragraphs 65, 67, 71].

5-5.	Regarding claims 5 and 20, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein meta-information for an object includes schema information of the object, by disclosing that a signature schema for a particular web site is obtained that provides instructions and data with which an engine of a server can extract data from web pages [Kim paragraphs 20, 38].
  
5-6.	Regarding claims 6 and 21, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein meta-information for an object includes attributes of the object, by disclosing that a tracked object includes parameters such as flight number, flight dates, times, etc. [Allsop, paragraph 78] as well as location identifiers, vendor, title, price, and description of the product [Kim, paragraph 174, lines 8-15].

5-7.	Regarding claims 7 and 22, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein accessing meta-information for the object comprises receiving meta-information for the object from the content provider, by disclosing accessing parameters of the objects on the web page for display, such as price [Allsop, paragraphs 67, 71].

5-8.	Regarding claims 8 and 23, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein the content provider publishes the meta-information for the object to the user computer, and accessing meta-information for the object comprises receiving meta-information for the object from the user computer, by disclosing accessing parameters of the objects on the web page for display, such as price [Allsop, paragraphs 67, 71].
 
5-9.	Regarding claims 10 and 25, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, further comprising: responsive to a second user request, removing the object from the cluster, by disclosing that the user may delete a tracking rule [Allsop, paragraphs 59, 72].

5-10.	Regarding claims 11 and 26, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, further comprising: if a change is detected in the meta-information for the object, transmitting a notification for user display, by disclosing notifying users when an attribute of a target asset changes [Allsop, paragraphs 34, 41; Kim paragraph 176].

5-11.	Regarding claims 12 and 27, Allsop-Kim-Kembel teach all the limitations of claims 11 and 26 respectively, wherein transmitting a notification for user display comprises sending a message to a user, by disclosing providing a notification to users through e-mail [Allsop, paragraph 73; Kim, paragraph 175].

5-12.	Regarding claims 13 and 28, Allsop-Kim-Kembel teach all the limitations of claims 11 and 26 respectively, wherein transmitting a notification for user display comprises causing a pop-up window to be presented to a user, by disclosing notifying users of changes in content by popping up a message [Kembel, column 27, lines 8-21]. This would more effectively alert the user of changes to subscribed objects. It would have bene obvious to one of ordinary skill in the art at the time the invention was made to notify the user using a pop-up window, as taught by Kembel. This would more effectively alert the user of changes to subscribed objects.

5-13.	Regarding claims 14 and 29, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, further comprising: performing a transaction with the content provider using meta-information for the object, by disclosing allowing a user to purchase a tracked object [Allsop, paragraphs 36, 46].

5-14.	Regarding claims 15 and 30, Allsop-Kim-Kembel teach all the limitations of claims 1 and 16 respectively, wherein the cluster is a browsable object, and the user request for the cluster is received in response to a user browsing the cluster, by disclosing that retrieval data of the subscribed objects can be generated using an HTML client machine and sent as a web page [Kim, paragraph 176].

6.	Claims 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (Pub. No. US 2008/0288486 A1) in view of Kembel et al (U.S. Patent No. 7,356,569).

6-1.	Regarding claim 31, Kim teaches the claim comprising: accessing meta-information associated with objects in a first user-defined cluster of objects, each of the objects being provided on a web page by a content provider, the meta-information associated with the objects being published by the respective content providers of the objects, by disclosing providing web pages to a requesting client through a browser application [paragraph 31]. A web page allows users to establish product price watch notifications on product information provided by web sites, and based on the established price watch, [paragraph 36]. A web page family is identified for the web page, desired data is extracted from the web page in accordance with its web page family, and the extracted data is stored in a database to facilitate querying of the data based upon user criteria such as price changes of an item and appropriate notification to the client machine when changes occur [paragraph 14]. The database contains one or more tables for storing aggregate web page data extracted from target web sites [paragraph 173]. The extracted data from selected e-commerce web sites can be formatted into a category index which identifies the web site where the data was extracted from and the category of interest [paragraph 174, lines 1-6]. For each category in the category index, an individual category table can be created that provides location identifiers, vendor, title, price, and description of the product [paragraph 174, lines 8-15].The categories identified can be tailored to the application [paragraph 174, lines 15-16]. Thus, each category can be considered a cluster, containing objects selected by the user for inclusion into that category that the user wants to price watch. When monitoring objects in a price watch, metadata for the object is accessed for extraction [paragraph 35].
Kim teaches... accessing meta-information associated with objects in a second user-defined cluster of objects, by disclosing that when monitoring objects in a price watch, metadata for the object is accessed for extraction [paragraph 35]. Thus, metadata for a different category of objects may be accessed for extraction.
Kim teaches monitoring changes in the meta-information associated with the objects in the first and second user-defined cluster of objects, by disclosing that when a price watch is established, the price of the object is monitored for changes [paragraph 176; figure 7, ‘706’].
Kim teaches... identifying changes in the meta-information associated with the objects in the first and second user-defined clusters of objects that satisfies a Boolean operator, by disclosing checking if the price threshold for an object has been met or exceeded [figure 7, ‘708’].
the first user-defined cluster having a name assigned by the user;... the second user-defined cluster having a name assigned by the user. Kembel discloses a method of tracking distributed content within a computer network using a set of Network Information Monitors (NIMs) [column 2, lines 25-29]. A NIM refers to a fully configurable frame through which content is optionally presented [column 4, lines 52-56]. A user may add NIMs to a user profile [column 14, lines 24-34] and may personalize what content is displayed in each NIM [column 20, lines 36-59]. The definition of a NIM includes everything that is needed for the NIM to be rendered and filled with Internet content, including parameters to initialize all the NIM’s components with content or data [column 21, lines 40-60]. The user may be notified of a change in the content being tracked by a NIM [column 27, lines 8-21]. The user may form a pack using an arrangement of NIMs [column 16, lines 15-25] and provide a name to associate with the designated pack [column 16, lines 25-30]. This would provide the user with greater flexibility in selecting, collecting, relating, and viewing content. It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow grouping of tracked content into a pack having a user-defined name, as taught by Kembel. This would provide the user with greater flexibility in selecting, collecting, relating, and viewing content.

6-2.	Regarding claim 32, Kim-Kembel teach all the limitations of claim 31, wherein the Boolean operator is an equality operator, by disclosing checking if the price threshold for an object has been met or exceeded [Kim, figure 7, ‘708’].

Response to Arguments
7.	The Examiner acknowledges the Applicant’s amendments to claims 1, 16, and 31.
Regarding independent claims 1, 16, and 31, Applicant alleges that Allsop et al (Pub. No. US 2008/0208606 A1) in view of Kim et al (Pub. No. US 2008/0288486 A1) do not teach that the cluster has 
Applicant states that dependent claims 2-8, 10-15, 17-23, 25-30, and 32 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 16, and 31. However, as discussed above, Allsop, in view of Kim, and further in view of Kembel are considered to teach claims 1 and 16 and Kim in view of Kembel are considered to teach claim 31, and consequently, claims 2-8, 10-15, 17-23, 25-30, and 32 are rejected.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ALVIN H TAN/Primary Examiner, Art Unit 2178